EXHIBIT 10.1
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.

             
 
)      
In the Matter of
    )      
 
    )     STIPULATION
 
    )     TO THE ISSUANCE OF A
GREENBANK
    )     CONSENT ORDER
GREENEVILLE, TENNESSEE
    )      
 
    )     FDIC 11-143b
(Insured State Nonmember Bank)
    )      
 
)
)      

Subject to the acceptance of this STIPULATION TO THE ISSUANCE OF A CONSENT ORDER
(“STIPULATION”) by the Federal Deposit Insurance Corporation (“FDIC”), it is
hereby stipulated and agreed by and between a representative of the Legal
Division of the FDIC and GREENBANK, GREENEVILLE, TENNESSEE, (“Bank”) as follows:
1. The Bank has been advised of its right to the issuance and service of a
NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound banking
practices and violations of law and/or regulations alleged to have been
committed by the Bank and of its right to a hearing on the alleged charges under
section 8(b) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b),
and the Bank has waived those rights.
2. The Bank, solely for the purpose of this proceeding and without admitting or
denying any of the charges of unsafe or unsound banking practices and violations
of law and/or regulations, hereby consents and agrees to the issuance of a
CONSENT ORDER (“ORDER”) by the FDIC. The Bank further stipulates and agrees that
such ORDER shall be deemed to be a final ORDER and that said ORDER shall become
effective upon its issuance by the FDIC and shall be fully enforceable by the
FDIC pursuant to the provisions of section 8(i) of the Act, 12 U.S.C. § 1818(i),
subject only to the conditions set forth in paragraph 3 of this STIPULATION.

 

 



--------------------------------------------------------------------------------



 



3. In the event the FDIC accepts this STIPULATION and issues the ORDER, it is
agreed that no action will be taken by the FDIC to enforce said ORDER in a
United States District Court unless the Bank or any institution-affiliated party
has violated or is about to violate any provision of the ORDER.
4. Solely for the purpose of this proceeding, the Bank hereby waives:

  (a)  
The issuance and service of a NOTICE OF CHARGES AND OF HEARING;
    (b)  
All defenses to the alleged charges in the NOTICE OF CHARGES AND OF HEARING;
    (c)  
A hearing for the purpose of taking evidence on such alleged charges;
    (d)  
The filing of PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW;
    (e)  
A RECOMMENDED DECISION of an Administrative Law Judge;
    (f)  
The filing of exceptions and briefs with respect to such RECOMMENDED DECISION;
and
    (g)  
Review of the ORDER by any Federal court.

 

2



--------------------------------------------------------------------------------



 



Dated this 12th day of August, 2011.

                  FEDERAL DEPOSIT INSURANCE CORPORATION LEGAL DIVISION  
GREENBANK
GREENEVILLE, TENNESSEE    
 
               
BY:
  /s/ Martin H. Silver
 
Martin H. Silver
Senior Attorney   BY:   /s/ Martha M. Bachman
 
Martha M. Bachman    
 
               
 
      BY:   /s/ Bruce Campbell
 
Bruce Campbell    
 
               
 
      BY:   /s/ William T. Daniels
 
William T. Daniels    
 
               
 
      BY:   /s/ Robert K. Leonard
 
Robert K. Leonard    
 
               
 
      BY:   /s/ Samuel E. Lynch
 
Samuel E. Lynch    
 
               
 
      BY:   /s/ Bill Mooningham
 
Bill Mooningham    
 
               
 
      BY:   /s/ Stephen Rownd
 
Stephen Rownd    
 
               
 
      BY:   /s/ John Tolsma
 
John Tolsma    
 
               
 
      BY:        
 
         
 
Kenneth Vaught    
 
               
 
      BY:   /s/ Charles H. Whitfield, Jr.
 
Charles H. Whitfield, Jr.    

 

3